Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/863,997, filed 4/30/2020, which is a continuation as disclosed.
Receipt is acknowledged of the substitute specification filed 8/10/2020.  
Receipt is acknowledged of the preliminary amendment filed 10/19/2020.  Claim 1 is canceled and claims 2-21 are added.
Claims 2-21 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/1/2020 are being considered by the examiner.

Claim Objections
Claims 4, 10 and 19 are objected to because of the following informalities:  claims 4 and 10 do not end in a period, and in claim 19, line 19, “an connecting bracket” should be “a connecting bracket”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-5, 8-9, 11-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-18 and 20 of U.S. Patent No. 10,676,929. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims define a mount assembly having a base, a standoff, a flashing with an embossed portion and aperture, a bracket with a first and second portion, and a fastener through the bracket and flashing and standoff(see claims 1, 7, 8, 10 and 17 of the patent and claims 2 and 11-13 of the application), a height of the standoff is adjustable(see claim 11 of the patent and claim 3 of the application), a shim(see claim 4 of the patent and claim 4 of the application),  the top surface mates with the embossed portion/boss(see claim 8 of the patent and claims 5 and 17 of the application), the second portion of the bracket is configured to receive a track, the track is configured to receive and support a solar panel (see claims 12 and 19 of the patent and claims 8-9 and 15-16 of the application), 
s 6-7, 14, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10 and 17 of U.S. Patent No. 10,676,929 in view of 10,218,304.
‘929 discloses the roof mount assembly as discussed above but lacks an adjustable bracket.
‘304 discloses a roof mount assembly having an adjustable bracket.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the bracket of ‘929 with adjustability, as disclosed by ‘304, in order to have allowed for adjustability of the assembly. 

Claims 10 and18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10 and 17 of U.S. Patent No. 10,676,929 in view of 10,151,114.
‘929 discloses the roof mount assembly of claim 2 but lacks the second aperture having a frustoconical profile
	‘114 discloses a having a bracket with the a recess receiving a frustoconical shaped seal(see claims 1 and 4).
The specific shape of the aperture is considered a feature best determined by a skilled artisan, such as the recess of ‘114.  

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10 and 17 of U.S. Patent No. 10,676,929 in view of 10,218,304 and 10,151,114.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/